Citation Nr: 0919763	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disorder to include an inguinal hernia.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In October 2005, the Veteran 
testified at a video conference hearing before the 
undersigned.  In January 2006, the Board remanded this case.  

In an October 2007 statement, the Veteran clarified that he 
was seeking service connection for a left inguinal hernia, 
which was what he meant by a "stomach disorder."  


FINDINGS OF FACT

1.  A left inguinal hernia is attributable to service.  

2.  Currently diagnosed lumbosacral strain and minimal 
arthritis are not etiologically related to service.


CONCLUSIONS OF LAW

1.  A left inguinal hernia was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  A low back disorder, to include lumbosacral strain and 
minimal arthritis, was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in July 2003.  Thereafter, an additional 
VCAA letter was sent in July 2006.  Cumulatively, the VCAA 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  Although the 
Veteran's representative requested that the case be remanded 
for a medical expert opinion, the Board finds that the VA 
examination reports are adequate to render a decision as to 
each issue.  The examiners reviewed the claims file, the 
pertinent history, and examined the claimant.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in April 2009.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnoses 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the Veteran's lay assertions are not competent or 
sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that on his August 1968 
entrance examination, it was noted that the Veteran had been 
in an automobile accident in 1966 and had a contused 
abdominal viscera with internal bleeding; it was further 
noted that it was a contused spleen with no trouble since.  

On April 16. 1969, the Veteran was working on the flight deck 
and was lifting the pulley when he got a sharp pain in the 
left lower abdomen.  The Veteran then complained of vomiting 
dark red-black blood and of being in severe pain.  He was 
treated for a muscle sprain.  Two days later, on April 18, 
1969, the Veteran vomited a white solution.  The next day, he 
complained of having sea sickness and was given compozine.  
In a separate note, it was indicated that the Veteran was 
admitted after he "fainted" on the flight deck and 
complained of being "sea sick."  He was hospitalized for 
one day and was given fluid.  The diagnosis was motion 
sickness.  

In September 1969, the Veteran complained of having an upset 
stomach.  He reported that he had no appetite, was belching, 
and his stomach was growling.  The impression was acidity.  
The diagnosis was Maalox.

In late November 1969, the Veteran was in an automobile 
accident.  In December 1969, the Veteran complained of having 
low back pain on the right side.  He was given Darvon and 
warm soaks were applied.  Physical examination revealed that 
range of motion was limited by pain.  There was no deformity 
or fracture.  There was some pain on rotations.  The Veteran 
was also provided Parafon Forte.  The next day, it was noted 
that the Veteran had been in an automobile accident in 
November 1969.  He currently had pain at L5-S1 and on the 
right side of S1.  X-rays were taken, but are not of record.  

In January 1970, the Veteran was seen for complaints of a 
stomachache.  The Veteran reported that he had vomiting and 
diarrhea.  Physical examination revealed no rebound and 
normal bowel sounds.  He was told to force fluids and take 
Kaopectate.

In March 1978, the Veteran underwent a Nasal Reserve 
examination.  His abdomen and viscera were normal.  The spine 
and musculoskeletal system were normal.  On his Report of 
Medical History, the Veteran stated that he did not have 
frequent indigestion, stomach trouble, or recurrent back 
pain.  

Private records dated 1994-1995 reveal complaints of 
abdominal pain and complaints of back pain.  With regard to 
the abdomen, the Veteran also complained of severe right 
flank pain in March 1995 which radiated to the right 
testicle.  The diagnosis was right flank discomfort and 
hematuria, rule out possible nephrolithiasis.

Post-service, medical records dating from 2002 reflect VA 
treatment.  An October 2002 evaluation reflects that the 
abdomen was protuberant, there were normal bowel sounds, no 
tenderness, no masses, and no organomegaly.  A March 2003 
evaluation revealed no musculoskeletal problems, other than 
the shoulder and knee, and no gastrointestinal complaints.

In May 2004, the Veteran complained of having back pain.  He 
related that he had injured his back on a slight deck in 
1969.  The current diagnosis was acute or chronic lumbar back 
pain.  The Veteran continued to report low back pain through 
August 2004.  In addition, in June 2004, the Veteran reported 
that he had pain in the abdominal area which was burning and 
stabbing.  It also felt numb.  He related that this type of 
pain began in 1969.  In July 2005, the Veteran reported 
having a "back cramp."

In October 2005, the Veteran testified at a video conference 
hearing.  With regard to his back, the Veteran reported that 
he injured his back and stomach in April 1969 onboard a 
carrier.  He related that he was on the flight deck, carrying 
about 4-5 chalks to lock the wheels on the aircraft.  He was 
leaning in the wind and it was blowing hard and all of a 
sudden a big gust of wind hit him sideways and he left a 
stabbing pain in his back and he fell down.  He related that 
he hurt his stomach and his back.  He reported that he had 
big black and blue marks in his left side from falling down.  
He indicated that he was in sick bay for weeks and was on 
light duty for 3 months.  He said that the diagnosis was 
muscle strain and he was given pain pills and an IV with 
"white stuff" in it.  Recently, he indicated that he had 
been treated for muscle cramping in his back with occasional 
radiation down his legs.  He related that he was also treated 
for stomach cramps and pains.  

In May 2006, the Veteran was afforded a VA examination.  It 
was noted that on entrance, it was noted that the Veteran had 
internal bleeding from the left side of the stomach in 1966.  
During service, in April 1969, the Veteran was seen for sharp 
lower abdominal pain as well as vomiting of dark red-black 
blood after an incident where he was lifting a pulley.  He 
was treated for muscle sprain.  The Veteran indicated that 
the service treatment records were inaccurate and that the 
incident did not involve a pulley, but involved carrying four 
wheel chalks.  He stated that he fell and landed on the wheel 
chalks, "gouging" his stomach and back.  Since that time, 
he related that he had suffered periodic severe cramping of 
the left side of the abdomen, flank, and back.  The last 
episode was 2 weeks ago and lasted 45 minutes.  He described 
the cramps as being on the left side of his body and were 
more intense in the thoracic distribution, although they did 
at times radiate up as far as the scapula and down in the 
lumbar distribution.  They were posterior, sometimes 
anterior, and sometimes both.  More detailed descriptions of 
the cramping were noted and a physical examination was 
performed.  In addition, x-rays of the lumbar and thoracic 
spine were taken which showed minimal arthritis.  A 
computerized tomography (CT) of the abdomen was performed 
which resulted in the diagnoses of fatty liver, 
cholelithiasis; mild prostate enlargement; and small fat 
containing left inguinal hernia.

The examiner opined that the left inguinal hernia was as 
likely as not related to the inservice injury; however 
extensive back and abdominal cramping was less likely than 
not attributable to the hernia.  The examiner stated that it 
was less likely than not that a stomach disorder was 
etiologically related to any event in service as there was no 
stomach disorder identified.  

A different VA examiner performed a back examination which 
resulted in a diagnosis of lumbosacral strain and the 
examiner opined that it was not likely that his current back 
symptoms were related to a simple strain in 1969, but had 
occurred as a natural occurring phenomena.  

In July 2007, the Veteran was afforded another VA stomach 
examination.  The diagnosis was left inguinal  hernia.  In a 
July 2007 addendum, it was noted that there was no known 
stomach condition and that the Veteran's vague complaints of 
abdominal pain could not be related to the April 1969 medical 
record without resort to pure speculation.  

In July 2007, the Veteran was afforded a VA spine examination 
which yielded a diagnosis of lumbosacral strain with minimal 
arthritis.  The examiner stated that these diagnoses were not 
related to service, but were a natural occurring phenomenon.  



Abdominal Disorder

As noted in the introductory portion of this decision, the 
Veteran has clarified that he is seeking service connection 
for a left inguinal hernia.  The May 2006 and July 2007 VA 
examinations diagnosed the Veteran as having a left inguinal 
hernia.  A VA examiner, after reviewing the claims file, 
referring to pertinent medical records and history, and 
examining the Veteran, concluded that the left inguinal 
hernia was etiologically related to service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for a left inguinal hernia is 
warranted.  


Low Back Disorder

The Veteran was treated during service in December 1969 for 
low back pain.  There is no documentation of any incident 
with regard to falling on wheel chalks.  There are no other 
records of low back complaints, findings, treatment, or 
diagnosis.  A Naval Reserve examination from approximately 9 
years later revealed no complaints of recurrent back pain nor 
did the physical examination yield any low back findings or 
diagnosis.  Rather, the records reflect that over 30 years 
after service separation, the Veteran has been treated for 
low back complaints and has been diagnosed as having 
lumbosacral strain and arthritis.  The VA examiner, after 
reviewing the claims file and the pertinent history, and 
examining the Veteran, concluded that current diagnoses are 
not related to service.  Rather, the examiner opined that the 
Veteran's current back disorder naturally occurred over time.  

The Board finds that the VA examiner's opinion is competent 
as the examiner has the expertise to make a diagnosis and 
provide a medical opinion.  In addition, the examiner's 
opinion is probative as it is well reasoned, detailed, 
consistent with other evidence of record, and included an 
access to the accurate background of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  Although it 
was noted in the VA records that the Veteran reported that he 
had low back pain since service, this notation is only a 
recording of the Veteran's contentions.  As noted, the 
Veteran is not competent to make a complex medical 
assessment.  The Board affords more probative value to the VA 
medical opinion as the examiner is able to make a complex 
medical assessment.  In addition, the VA medical opinion is 
supported by the clinical findings which showed no back 
complaints or diagnoses about one decade after service 
separation and no complaints or diagnoses thereafter for 
decades.  

Despite the Veteran's contentions that he had low back 
problems since service, the record is devoid of supporting 
evidence.  In essence, the Veteran's assertions of chronicity 
and continuity are unsupported.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim.).

As noted, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for a left inguinal hernia is granted.

Service connection for a low back disorder, to include 
lumbosacral strain and minimal arthritis, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


